Title: From George Washington to Brigadier General John Lacey, Jr., 23 January 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Hd Qrs [Valley Forge] Jany 23d 1778.

I received your favor dated the 21st Instant & must request that you will exert yourself to fulfill the intention of keeping a body of Troops in the Country where you are posted. Protecting the Inhabitants is one of the ends designed, and preventing supplies and intercourse with the Enemy is the other, this, perhaps with the utmost vigilance cannot be totally effected, But I must intreat you to take every step, that may render it possible. As to the reduction of your Numbers; I wish you to make timely application to the President of your State to keep up the necessary force under your Command.
I am well informed that many Persons, under pretence of furnishing the Inhabitants of German Town and near the Enemy’s Lines afford immense supplies to the Philadelphia Markets—a conduct highly prejudicial to us and contrary to every order. It is therefore become proper to make an example of some guilty one, that the rest may be sensible of a like Fate should they persist. This I am determined to put into execution, & request you when a suitable object falls into your hands, that you will send him here, with the witnesses, or let me know his name when you shall have a power to try, & if found guilty, to execute. this you’ll be pleas’d to make known to the people that they may again have warning.
Your want of Whiskey I cannot remedy—we are in the same situation here & nothing effectual can be done, untill the arrival of the committee of Congress, whom we expect every day—I am yrs &

G. W——n



P.s. you will strive to suffer no More Provision to go in to German Town but what is absolutely necessary for its Inhabitants.

